Citation Nr: 0738757	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability, 
characterized as gouty arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In October 2007, the veteran presented testimony before a 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a left knee 
disability, characterized as gouty arthritis.  He asserts 
that he developed his current left knee disability as a 
result of his participation in parachute jumps during 
service.  The veteran's service personnel records show that 
he was enlisted with the 82nd Airborne Division, and was 
awarded a Parachute Badge.  

The veteran's service medical records are largely incomplete.  
In 2005, the RO requested such records, however, no records 
were found except for a December 1972 report of medical 
history and associated enlistment examination report.  During 
the October 2007 personal hearing, the veteran's 
representative indicated that additional efforts should be 
undertaken to obtain alternative records.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate source, and request the 
veteran's complete service medical 
records and any alternative records, to 
include morning reports with Company A, 
407th QM or S&S Battalion, 82nd Airborne 
Division, Fort Bragg, NC.   Any indicated 
follow-up development must be completed.  
Any records obtained should be associated 
with the claims folder.  If the service 
medical records and/or alternative 
records are unavailable, documentation 
used in making that determination should 
be set forth in the claims folder.  

2.  Upon completion of the above-
requested development, the RO should re-
adjudicate the issue of entitlement to 
service connection for a left knee 
disability, characterized as gouty 
arthritis.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



